¶ 1 On April 4, 2018, this Court, by order, granted the petition for review in the above referenced case. The matter was set to be heard with oral argument on September 11, 2018. On August 13, 2018, the Respondent State of Washington filed a "MOTION TO DISMISS REVIEW AS IMPROVIDENTLY GRANTED AND REMAND TO TRIAL COURT TO DISMISS ENHANCEMENT." The Court considered the motion and has determined that the following order should be entered:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the motion to dismiss review as improvidently granted and remand to the trial court to dismiss enhancement is granted. This matter is remanded to the trial court for dismissal of the firearm enhancement. Oral argument set for September 11, 2018, is stricken.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE